Citation Nr: 0400926	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a left knee injury with myxoid 
degeneration of the medial meniscus and history of 
prepatellar bursitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to Vocational Rehabilitation training under 
the provisions of Chapter 31 of 38 U.S.C.A. (West 2002).  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1986 to May 
1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO.  



FINDING OF FACT

The service-connected left knee disability is shown to be 
manifested by a history of bursitis, chondromalacia and 
myxoid degeneration of the medial meniscus, but his 
subjective complaints of having severe knee pain are 
supported by the demonstrated pathology; neither a 
compensable functional limitation due to pain nor related 
instability or recurrent subluxation is demonstrated; neither 
symptomatic cartilage removal residuals nor a dislocated 
cartilage with frequent episodes of locking, pain or effusion 
is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected left knee 
disability is more severe than the current 10 percent rating 
represents.  

Service connection for residuals, knee injury with myxoid 
degeneration of the medial meniscus and history of pre-
patellar bursitis, left, was originally granted by way of a 
June 2001 Decision Review Officer (DRO) decision.  An initial 
10 percent rating was assigned effective on the date of the 
grant of service connection.  

A December 1999 VA MRI report noted that the osseous 
structures were unremarkable in signal intensity.  There was 
no evidence of bone bruise or fracture.  The medial and 
lateral collateral ligaments and the anterior and posterior 
cruciate ligaments were intact.  The patellar and quadriceps 
tendons were intact.  There was some minimal reticular 
intrasubstance signal within both the anterior and posterior 
horns of the medial meniscus.  That did not, however, appear 
to communicate to an articular surface.  The menisci 
otherwise appeared normal.  There was a small amount of fluid 
seen within the knee joint.  A small amount of fluid was also 
seen within the gastrocnemius/semimembranosus bursa.  The 
impression was that of small non-specific effusion; small 
Baker's cyst; myxoid degeneration of the medial meniscus, but 
no evidence of a frank full thickness tear; otherwise 
unremarkable MRI of the left knee.  

The private and VA treatment records from 2000 through 2002 
show the veteran voiced complaints of severe knee pain.  

A December 2001 VA orthopedic treatment report noted that the 
veteran presented with complaints of a new swelling and pain 
in the left knee along the medial joint line.  The veteran 
indicated that ibuprofen was not helping the pain  

On physical examination of the left knee, there was no 
effusion; but the veteran did have some pain on patellar 
grind.  McMurray and Lachman tests were within normal limits.  
Lachman was 1+ compared to the right side.  His knee was 
stable to varus and valgus stress plus 0 degree and 30 
degrees of flexion.  He was neurovascularly intact in both 
feet.  He had no straight leg raise and he had full range of 
motion of his left hip.  He had no obvious quadriceps 
atrophy.  

X-ray studies of the left knee from July were reviewed and 
showed no obvious pathology.  A bone scan from October 2001 
again showed a slight uptake in tibial tubercles, 
bilaterally, which might have been secondary to overuse.  The 
assessment was that of there was still no "good etiology of 
his left knee pain."  

The VA treatment records show that the veteran underwent 
arthroscopic knee surgery in mid-January 2002.  At his first 
post-operative visit in January 2002, the veteran was two 
weeks status post surgery.  The veteran had two anterior 
portals closed with nylon which were well healed.  The nylon 
stitches were removed.  The veteran had full extension and 
had flexion to 120 degrees.  There was minimal effusion 
present in the knee.  The veteran reported slight discomfort 
anteriorly in the knee; however, he was progressing well in 
his ambulation.  

The examiner explained that there was no significant 
arthritis noted.  The menisci were without tears.  The 
anterior cruciate ligament and posterior cruciate ligament 
were intact.  The patellofemoral joint had normal-appearing 
cartilage, and there was some minor grade 1 chondrosis in the 
medial and lateral compartments.  

The veteran was reassured that he could be weightbearing as 
tolerated on the knee and he could wean himself from the 
crutches.  The examiner indicated that the veteran could 
return back to work within 2 to three weeks and was given 
instructions on knee strengthening. 

In a February 2002 rating decision, a temporary total 
convalescence evaluation was assigned for the period 
beginning on January 11, 2002 to March 1, 2002.  In addition, 
the 10 percent evaluation for the service-connected left knee 
disability was confirmed and continued for the period 
thereafter.  

Additional outpatient treatment reports were received.  An 
October 2002 treatment report shows continued complaints of 
knee pain.  Neurologic examination of the left knee was 
within normal limits.  There was no effusion.  The ligaments 
were stable.  He had full motion, there was a slight lateral 
ride to the patella with some mild apprehension with lateral 
displacement.  He had some mild medial and lateral joint line 
tenderness.  His ligaments were stable.  McMurray was 
negative.  The etiology of the knee pain was unclear.  The 
assessment was that of chronic left knee pain, etiology 
unknown; negative MRI.  

The veteran was afforded an examination for VA by an 
orthopedic specialist in February 2003.  The examiner 
indicated that the veteran's claims folder was extensively 
reviewed prior to the office visit.  The veteran's chief 
complaint was that of persistent left knee pain, which made 
it difficult for him to do activities of daily living, 
including making a living as a mason.  

The veteran reported that he was constantly in pain and on a 
scale of 1-10, he rated it as 8.5 constantly.  He reported 
swelling and felt that his knee popped.  The pain was 
described as pinning pain, a throbbing scrape pain, and was 
constant.  

On examination of the left knee, the veteran was in no 
apparent distress.  He walked toe to heel reciprocally 
comfortably in the office.  He arose comfortably from a 
seated position with no difficulties.  He was able to toe and 
heel walk in the office comfortably.  His hips had a full 
pain free range of motion of 0-100 degrees, equal and 
symmetric.  His knees had motion from 0-140 degrees, equal 
and symmetric.  

His ankles had motion from 10-45 degrees, equal and 
symmetric.  He had no pain with log rolling of the hips.  The 
thighs and calves were soft, nontender.  The feet were warm 
and viable.  Circumference of the thigh to assess musculature 
at 10 cm above the proximal pole of the patella measured 44 
cm. equal and symmetrical.  

Attention turned to the knees and showed they were stable to 
anterior, posterior, varus, and valgus stress testing.  He 
did complain of pain with patellar ballottement and pain that 
was medial at the level of the kneecap on the left, which 
reproduced symptoms.  He had no obvious prepatellar bursitis 
appreciated on examination.  He had very mild medial joint 
line tenderness, negative Apley's compression sign, negative 
McMurray sign, negative Lachman sign, negative pivot shift, 
and a negative patellar apprehension sign.  

He appeared to have a normal Q-angle.  His previous portals 
were clear, dry, intact, and healed.  Inspection and 
palpation of the prepatellar bursa showed no fluctuance, 
cellulites, or streaking to indicate infection or active 
inflammation or irritation of the bursa and that was 
nontender on the physical examination.  

A neurovascular examination showed sensation intact to light 
touch and pinprick, L2-L3, L3-L4, L5-S1 bilateral 
extremities.  Dorsalis pedal pulses were +2 with capillary 
refill in two seconds.  Deep tendon reflexes were 2/4, equal 
and symmetrical.  Quadriceps were 1/4, equal and symmetrical.  
There were a negative Babinski and clonus of the lower 
extremities.  Hip flexors, quadriceps, hamstrings, gastroc 
EHL were equal and symmetrical to motor strength testing.  

The veteran reported that he did daily exercises until it 
hurt, including leg extensions, knee lifts, bends and a 
rolling machine.  The veteran took Naprosyn for pain and 
denied any assistive devices for ambulation.  The veteran 
reported that he was unable to do his activities of daily 
living, which included mechanics, body building, football, 
softball, weightlifting, swimming, basketball, cards etc.  He 
also stated that he could not perform his job function as a 
union mason secondary to severe unrelenting and constant left 
knee pain.  

An AP and lateral of the left knee dated from February 2003 
showed no acute fracture or dislocation.  An MRI, by report, 
showed myxoid degeneration of the medial meniscus of the left 
knee.  No acute tears were noted.  

The examiner's impression was that the veteran did have 
documented several traumatic episodes to his left knee in the 
service consistent with a prepatellar bursitis and 
contusions.  They were managed appropriately with 
conservative measures at the time of the injury.  

With regard to myxoid degeneration of the medial meniscus 
found on MRI, the examiner noted that it was a common 
anatomic variant found on MRI's.  The examiner also noted 
that the diagnostic arthroscopy noted no tear of the medial 
meniscus.  

The examiner further indicated that there was no literature 
to suggest that myxoid degeneration of the medial meniscus 
led to severe and unrelenting pain, which affected the 
activities of daily living.  The prepatellar bursitis was 
managed appropriately in the past and was a soft tissue 
injury, which had completely resolved.  

The examiner noted that he could not detect physical 
examination findings to substantiate the veteran's persistent 
subjective complaints.  Plain x-rays, MRI, and arthroscopic 
evaluation had uncovered no objective findings to 
substantiate his complaints.  

Thus, the examiner found that it was as likely as not that 
the myxoid degeneration of the medial meniscus and the 
prepatellar bursitis did not lead to any permanent or 
service-connected residual injuries to the left knee.  The 
examiner based his opinion on the review of the claims file, 
the MRI findings, the arthroscopic findings and the physical 
examinations to include the current one.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Under 38 C.F.R. § 4.31 (2003), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260 and 5261.  In 
opinions of the General Counsel (VAOPGCPREC 23-97 and 9-98), 
it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2003).  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.   A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

The veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5257 (2003).  

In this case, the medical findings from the most recent 
examination of the knee in February 2003 indicated that the 
veteran had a normal range of motion.  The examiner noted 
that plain x-ray studies, MRI and arthroscopic evaluation 
uncovered no objective findings to substantiate the veteran's 
complaints of pain.  

Based on the rating schedule for limitation of motion of the 
knee as listed hereinabove, this stated range of motion would 
not reflect a compensable loss of movement.  

However, the Board must address whether the veteran's 
bilateral knee disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

Here, based on his evaluation, the examiner opined that the 
veteran had no objective findings to explain the veteran's 
pain.  This disability picture, in the Board's opinion, is 
reflective of no compensable functional loss of motion due to 
pain in the left knee.  

The recent examination also showed that medical evidence was 
negative for any findings of lateral instability or 
subluxation of the left knee related to the service-connected 
disability.  

Furthermore, there was no evidence of a dislocated cartilage 
of the knee with frequent episodes of locking or joint 
effusion.  In addition, the myxoid degeneration of the medial 
meniscus and the prepatellar bursitis apparently did not lead 
to any permanent or service-connected residual injuries to 
the left knee.  

Based on a review of the evidence in this case, the Board 
finds that a rating in excess of 10 percent for the service-
connected left knee disability is not warranted.  

The objective medical evidence does not explain the veteran's 
complaints of severe pain.  However, the Board is mindful of 
the veteran's complaints of pain, despite the lack of 
objective findings.  

As such, the Board finds no current basis for the assignment 
of a rating higher than 10 percent in this case.  The medical 
evidence of record does not show that a higher rating is 
warranted based on actual limitation of motion or functional 
loss due to pain, weakness, fatigability, incoordination or 
pain on movement of a joint.  

Since arthritis of left knee is not shown, a separate rating 
under Diagnostic Code 5003 is not warranted.  Furthermore, 
the preponderance of the evidence is against a higher rating 
for disability rated on the basis of any instability or 
recurrent subluxation of the knees pursuant to Diagnostic 
Code 5257 or a separate compensable evaluation for disability 
rated on the basis of removal of semilunar cartilage pursuant 
to Diagnostic Code 5259.  

Finally, the Board also notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.

The veteran initially was sent letters in June 2001 and 
January 2002 addressing VCAA by the RO.  He was notified 
about what evidence VA would obtain in the latter.  

Then, through the rating decisions, the Statement of the Case 
and a Supplemental Statement of the Case, the veteran and his 
representative have been notified of the law and regulations 
governing the claim for increase, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain (and the 
veteran has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present have been associated with the claims file.  The Board 
also notes that neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him as to his claim 
for increase.  He was advised of the evidence necessary to 
substantiate his claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Additionally, the veteran underwent a comprehensive 
orthopedic examination for VA purposes in conjunction with 
this appeal in February 2003.  Hence, the claim is ready to 
be considered on the merits.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

An increased rating for the service-connected left knee 
disability is denied.  



REMAND

The veteran asserts that he is entitled to Vocational 
Rehabilitation benefits under Chapter 31 of 38 U.S.C.A. 
§ 3102 (West 2002).

More specifically, the veteran asserts that, as a mason, he 
has a serious employment handicap that, along with his 10 
percent disability rating, entitles him to vocational 
rehabilitation training.  

A review of the claims file shows that a November 2002 
Statement of the Case with regard to his application for 
Vocational Rehabilitation benefits was submitted by a 
counseling psychologist and approved by the Chief of VR&E.

The SOC indicates that the veteran was found not entitled to 
Chapter 31 on November 8, 2001.  The claims file does not 
contain this decision, and a Vocational Rehabilitation folder 
is not associated with the claims file.  

In addition, a review of the Statement of the Case shows that 
the veteran was provided with portions of 38 C.F.R. § 21.51 
that dealt with the criteria for an "employment handicap."  

The veteran, however, was not provided any additional law or 
regulations with regard to his claim, such as those regarding 
rehabilitated status, 38 C.F.R. §§ 21.283, 21.284.  

Thus, the Board finds that the record in this case is not 
adequate for the purpose of appellate review.  These 
documents should be obtained and associated with the claims 
file.  

For the foregoing reasons, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file, the Vocational 
Rehabilitation folder of the veteran, 
including the decision of November 2001 
denying the veteran's application for 
Chapter 31 benefits.  

2.  The RO should take appropriate steps 
in order to provide the veteran an 
opportunity to submit additional evidence 
and argument regarding his appeal.  Then, 
the RO must readjudicate the issue of 
whether the veteran is entitled to 
reenter vocational rehabilitation 
training under the provisions of Chapter 
31, Title 38, United States Code.  In so 
doing, the case management staff should 
review the veteran's application in light 
of the applicable regulations and provide 
a statement of reasons for its decision.  
Further, the RO should apply all 
applicable legal and regulatory criteria 
in reaching its decision.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA is completed.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



